DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable” foot of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 2 shows the left end of the second member extending over the reservoir and over the inclined passageway.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US Pat No 4,631,006). Murray discloses a vacuum pump (title) comprising: 
Re claim 1, a base (14) configured for resting on a ground surface; a frame (16) secured to the base; a first housing (10) secured to the frame, wherein the first housing hosts an impeller (impeller shown on either side of 56); a second housing (18) secured to the frame such that the frame extends between the first housing and the second housing (fig. 1), wherein the second housing hosts a reservoir (fig. 5) configured for containing an oil (col 5 ln 35), wherein the second housing hosts a port (fig. 5 shows the port for receiving 130) configured for outputting the oil from the reservoir, wherein the second housing hosts an inclined passageway fluidly extending between the reservoir and the port such that the oil can gravitationally flow from the reservoir to the port via the inclined passageway when the base rests on the ground surface (fig. 5 shows the interior arcuate side wall surfaces form the inclined passageway, this would guide the oil towards the port); an inlet (fig. 2 shows 
Re claim 2, wherein the base includes a foot (60).
Re claim 4, wherein the handle extends over the first housing such that the first housing extends between the handle and the base (fig. 1).
Re claim 5, wherein the handle includes a first member (fig. 3: vertical component of 12 extending between 24 and 40) and a second member (fig. 3: top horizontal component of 12 comprising grooves for fingers), wherein the first member extends vertically from the frame when the base rests on the ground surface (fig. 1 and 3), wherein the second member extends horizontally from the first member when the base rests on the ground surface (fig. 1 and 3).
Re claim 6, wherein the first member includes a proximal end portion (fig. 3: bottom end) and a distal end portion (fig. 3: top end), wherein the proximal end portion extends from the frame, wherein the second member extends horizontally from the distal end portion (fig. 1).
Re claim 7, wherein the second member is orthogonal to the first member (fig. 1).
Re claim 8, further comprising: a drive shaft (58) coupled to the impeller such that the drive shaft extends between the second member and the base (fig. 4).
Re claim 9, wherein the drive shaft extends between the impeller and the reservoir (fig. 5).
Re claim 10, wherein the second member avoids extending over the reservoir (fig. 1).
Re claim 11, wherein the second member avoids extending over the inclined passageway (fig. 1).
Re claim 12, 
Re claim 13, wherein the second housing has a side distal to the frame (fig. 1: side facing the viewer), wherein the side avoids extending over the base (fig. 1), wherein the side hosts the sight glass (fig. 1).
Re claim 14, wherein the second housing hosts a cap (132) granting a fluid access to the reservoir.
Re claim 15, wherein the cap avoids extending over the base (fig. 1).
Re claim 16, wherein the second housing is removably secured to the frame (fig. 4 shows the removed state).
Re claim 17, wherein the base is a plate (fig. 2 and 4 show 14 comprising a flat surface that is construed as a plate).
Re claim 18, wherein the inclined passageway is angled at 45 degrees or less (fig. 6).
Re claim 19, wherein the port avoids extending over the base (fig. 1 and 5).
Re claim 20, a housing (18) comprising: a bottom exterior surface (outside surface of 18 facing downward); a front exterior surface (outside surface of 18 facing laterally) extending up from the bottom exterior surface; an oil drain port (130) extending through the bottom exterior surface and disposed adjacent an intersection of the front exterior surface and the bottom exterior surface (fig. 5); and a bottom interior surface (fig. 6: bottom half of interior surface) defining at least a portion of a drain passageway (inside surface forming a passage to guide oil downward) in fluid communication with an oil reservoir, wherein at least a portion of each of the bottom interior surface and bottom exterior surface each extend at a downward angle with respect to a horizontal towards the oil drain port (fig. 6), wherein the oil reservoir is disposed within the housing (fig. 5 shows a reservoir inside of 18); and a motor (48,56,58), wherein at least a portion of the motor is disposed within the housing (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Pat No 4,631,006). Murray discloses the vacuum pump (as cited above). Murray does not disclose:
Re claim 3, wherein the foot is adjustable with respect to the base such that the base is adjustably angled thereby.
Murray discloses the foot 60 being mounted to the base 14 in fig. 4. Examiner takes Official Notice that it is known in the art to adjust the foot by rotating the foot relative to the base so that threaded interaction between the two surfaces would provide variable height adjustment. It would have been obvious to person having ordinary skill in the art to employ the adjustable foot to prevent wobbling when the pump unit is rested on an uneven surface.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654